UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4771


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LAWRENCE LEO HAWKINS, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Arenda L. Wright Allen,
District Judge. (2:12-cr-00197-AWA-LRL-1)


Submitted:   May 5, 2015                      Decided:   June 1, 2015


Before SHEDD, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Harry Dennis Harmon, Jr., Norfolk, Virginia, for Appellant.
Dana J. Boente, United States Attorney, William D. Muhr,
Assistant  United States  Attorney, Norfolk, Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Lawrence Leo Hawkins, Jr., appeals his jury convictions and

97-month sentence for one count each of:                  (1) possession with

intent    to   distribute     cocaine,      in     violation       of   21   U.S.C.

§§ 841(a)(1),    (b)(1)(C)    (2012);       (2)   possession       of   heroin,   in

violation of 21 U.S.C. § 844 (2012); (3) possession of a firearm

in furtherance of a drug trafficking crime, in violation of 18

U.S.C.    § 924(c)(1)(A)      (2012);       and    (4)    being     a    felon    in

possession of a firearm, in violation of 18 U.S.C. § 922(g)(1)

(2012).    Hawkins asserts that the district court erred when it

denied his motions to dismiss the counts against him, and also

argues that his status as a Moorish-American National divested

the   district   court   of   jurisdiction         over   him. 1        Finding   no

reversible error, we affirm.

      This court reviews de novo the district court’s denial of a

motion for judgment of acquittal.                United States v. Strayhorn,

743 F.3d 917, 921 (4th Cir.), cert. denied, 134 S. Ct. 2689


      1
        Although Hawkins’ counsel asserts that the issue
pertaining to the motions to dismiss is meritorious, he asserts
that the jurisdictional issue is raised pursuant to Anders v.
California, 386 U.S. 738 (1967), and concedes that the issue is
meritless. Because we conclude that counsel’s effort to combine
a meritorious claim with a claim conceded to be lacking in merit
does not comport with the Anders framework, see id. at 744-45
(setting forth procedure to be followed when counsel finds “case
to be wholly frivolous”), we decline to consider this appeal
pursuant to Anders.



                                        2
(2014).      In    assessing         the    sufficiency         of       the   evidence,    we

determine whether there is substantial evidence to support the

conviction    when       viewed      in    the       light   most        favorable   to    the

Government.        Id.         “Substantial          evidence       is    evidence   that    a

reasonable     finder          of   fact     could       accept          as    adequate    and

sufficient to support a conclusion of a defendant’s guilt beyond

a reasonable doubt.”             United States v. Jaensch, 665 F.3d 83, 93

(4th Cir. 2011) (internal quotation marks omitted).                              The test is

whether    “any     rational        trier       of    fact     could      have    found    the

essential    elements       of      the    crime      beyond    a    reasonable      doubt.”

United States v. Madrigal–Valadez, 561 F.3d 370, 374 (4th Cir.

2009) (internal quotation marks omitted).                       When resolving issues

of   substantial         evidence,        this       court   does        not    reweigh    the

evidence or reassess the factfinder’s determination of witness

credibility,       and    it    must      assume      that   the     jury      resolved    all

contradictions in testimony in favor of the Government.                                    See

United States v. Roe, 606 F.3d 180, 186 (4th Cir. 2010).

     With these standards in mind, we have reviewed the record

and find that the evidence presented was sufficient to support a

conviction    as    to    each      of    the       counts   with    which       Hawkins   was

charged.     Accordingly, we find that the district court did not




                                                3
err in denying Hawkins’ motions to dismiss the charges against

him. 2

         We   therefore   affirm   the   district   court’s    judgment.      We

dispense       with    oral   argument   because     the    facts   and    legal

contentions      are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                      AFFIRMED




         2
       We agree with counsel that Hawkins’ argument pertaining to
the district court’s jurisdiction over him is meritless. See 18
U.S.C. § 3231 (2012) (“The district courts of the United States
shall have original jurisdiction, exclusive of the courts of the
States, of all offenses against the laws of the United
States.”).



                                         4